Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



As per claim 1, similarly claims 11 and 17, Dam discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a device to perform steps of:
receiving metrics over time from a plurality of analyzers, wherein the metrics include service-related metrics and network-related metrics related to a cloud-based service, wherein each analyzer of the plurality of analyzers is executed at one of a user device accessing the cloud-based service and in the cloud-based service, and wherein at least one analyzer is executed in the cloud-based service (Dam, para[0029,0060] endpoint agents…executed on end-user devices; baseline performance over time) (Lad, para[0048,0050-0057,0063,0167] distributed agents (e.g. distributed across various geographies and/or devices…) that collect data, HTTP metrics, end-to-end metrics, router hop metrics);
analyzing the metrics to determine a status of the cloud-based service over the time; and identifying issues related to the cloud-based service utilizing the analyzed metrics over the time, wherein the issues include any of an issue on a particular user device, an issue in a network between a particular user device and the cloud service, and an issue within the cloud service (Dam, para[0060,0136, .

As per claim 2, similarly claims 12 and 18, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include detecting a performance degradation related to the cloud-based service at a particular location; and instructing some or all user devices at the location to operate their respective analyzer (Dam, para[0017,0038,0040,0146])(Lad, para[0044,0055,0079]).

As per claim 3, similarly claims 13 and 19, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include detecting a performance degradation related to the cloud-based service at a particular location; and adding network or processing capacity based thereon (Dam, para[0017,0125]).

As per claim 4, similarly claims 14 and 20, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include detecting a performance degradation related to a particular user device due to any of misconfigurations, out-of-date software, and hardware deficiencies; and causing performance of a remedial action based on the performance degradation (Dam, para[0079,0130]).

As per claim 5 and 15, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the metrics include processing latency introduced by the cloud-based service, response times for one or more requests through the cloud-based service, application performance metrics, and service availability of the cloud-based service (Dam, para[0064,0101])(Lad, para[0073,0178,0189]).

As per claim 6 and 16, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein, for a particular user device, the metrics include webload functionality with and without the cloud- based service for a comparison thereof (Dam, para[0153])(Lad, para[0057,0192]).

As per claim 7, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein, for a particular user device, the user device is configured to operate through the cloud-based service except when collection of the metrics is performed by a respective analyzer operating thereon (Dam, while not explicitly disclosed obvious that the device cannot operate when collecting metric data).

As per claim 8, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein each of the plurality of analyzers are configured to operate at a certain frequency for collection of the metrics (Dam, para[0040-0041]).

As per claim 9, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the plurality of analyzers are configured to operate at different intervals to provide a comprehensive view over the time (Dam, para[0090])(Lad, para[0061]).

As per claim 10, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the metrics include results from ping tests and traceroute tests to detect host latency and latency per hop in a network, and the metrics include a response time for loading a web page associated with one or more Uniform Resource Locators (URLs) (Dam, para[0040-0041,0101])(Lad, para[0073,0082,]).


Conclusion


See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        


.